Citation Nr: 1614254	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic pancreatitis, to include as secondary to service-connected peptic ulcer disease (PUD) and exposure to ionizing radiation.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss prior to August 16, 2013, 10 percent from August 16, 2013 to December 8, 2014, and 20 percent from December 9, 2014.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2014; a transcript is associated with the claims file.

The Board remanded the Veteran's appeal in June 2012 and May 2014.

An April 2015 rating decision assigned a 20 percent rating for bilateral hearing loss from December 9, 2014.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that additional evidence was submitted after the April 2015 SSOC, and no waiver from the Veteran was received.  However, the Board notes that this evidence is duplicative of evidence already associated with the claims file prior to April 2015.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. § 19.37(a) (2015).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Chronic pancreatitis was not incurred during service, nor is it secondary to in-service ionizing radiation exposure or service-connected peptic ulcer disease.

2.  Prior to August 16, 2013, bilateral hearing loss is manifested in no worse than Level V hearing impairment in the right ear and Level VIII hearing impairment in the left ear.

3.  From August 16, 2013 to December 8, 2014, bilateral hearing loss is manifested in no worse than Level VI hearing impairment in the right ear and Level VI hearing impairment in the left ear.

4.  Since December 9, 2014, bilateral hearing loss is manifested in no worse than Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pancreatitis have not been met.  38 U.S.C.A. §§ 1131 , 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).

2.  Prior to August 16, 2013, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).
 
3.  From August 16, 2013 to December 8, 2014, the criteria for a rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).

4.  Since December 9, 2014, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA notice regarding was furnished to the Veteran in May 2013, prior to the initial September 2013 rating decision granting service connection for bilateral hearing loss.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the Veteran's claim for service connection for chronic pancreatitis, a letter dated July 2008, prior to the initial November 2008 rating decision, notified the Veteran of what is necessary to substantiate the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.   Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's claimed disabilities were evaluated in January 2013, August 2013, December 2014, and January 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned VLJ in April 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that the RO substantially complied with its prior remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  Specifically, the Board directed the RO to afford the Veteran an additional VA audiological evaluation, which was completed in December 2014.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Pancreatitis

The Veteran asserts that he has chronic pancreatitis related to radiation exposure during his duties as an electrician's mate aboard submarines.  See June 2013 lay statement.  He contends that his service-connected peptic ulcer disease (PUD) was actually a manifestation of chronic pancreatitis that began in service due to his radiation exposure.  See June 2008 lay statement.  Alternatively, the Veteran asserts that his chronic pancreatitis is due to exposure to hydrocarbon fumes during his job as a firefighter.  See, e.g., September 2014 lay statement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2015).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2014); 38 C.F.R. § 3.309(d)  (2015).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
 § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2)  (2014).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2015).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Turning to the evidence, service personnel records indicate that the Veteran served as an electrical repairman on the U.S.S. Fulton.  He also received firefighting training in October 1970 and September 1972.

A January 1974 Medical Board determination indicated that the Veteran had first presented in February 1973 with a history of epigastric distress with nausea, vomiting and diarrhea.  In the year preceding admission he had lost 22 pounds.  He was admitted to the hospital at that time with a diagnosis of PUD and anemia secondary to the ulcer.  At that time he was noted to have guaiac positive stools.  X-ray studies, including upper GI, small bowel studies and Barium enema were all entirely normal.  The Veteran was placed on bed rest, sedation and a bland diet with frequent feedings.  He became asymptomatic in the hospital and his hematocrit slowly rose from 32 percent to a normal level of 45.6 percent.  He was discharged to full duty on a bland diet and antacids in April 1973.  In September 1973 he was admitted to the Naval hospital with a diagnosis of possible giardiasis, again with symptoms of daily epigastric pain lasting 2 to 3 hours and also occurring at night.  There had been increasing flatulence and constipation.  He was of a nervous disposition which appeared to have significance to his symptoms.  Laboratory studies were negative for parasitic disease, sed rate, CBC, eosinophile count, blood chemistries and serum protein electrophoresis.  While he was in the hospital he was treated again with a bland diet and antacids and became essentially asymptomatic.  The stools at that time were negative for blood.  A small bowel biopsy from the third portion of the duodenum was normal.  The Veteran was discharged to 4 months limited duty at the end of September 1973 with a diagnosis of acid peptic disease.  Since that time he continued to have frequent epigastric pains which were transiently relieved by antacids.  His hematocrit remained stable.  He did not have guaiac positive stools since his discharge from the Naval Hospital.  His upper GI series in September 1973 was normal.  The Medical Board opined that the Veteran's symptom complex was best categorized as acid peptic disease.

Following service, the Veteran was afforded a VA gastrointestinal examination in October 1974.  The Veteran complained of constant soreness in stomach, with burning feeling worst in morning on arising.  Symptoms were not aided by any diet, medicines, or activity.  Physical examination revealed tenderness to palpation in the midline of the abdomen.  No organs or masses were noted.  Bowel sounds were normal.  Rectal and guaiac were negative.  An upper GI (gastrointestinal) series showed that the esophagus, stomach, and a duodenal bulb were found to be without gross pathology.  The examiner diagnosed PUD, by history, mildly symptomatic. 

On September 1975 VA examination, the Veteran reported drinking coffee and smoking.  He did not follow a bland diet and took no medication except for an antacid which relieved gassiness.  He still had constant epigastric pain, mostly in the morning, slightly relieved by eating, and which dissipated spontaneously during the day.  He denied nausea, vomiting, diarrhea, or constipation.  Physical examination revealed tenderness in abdomen.  Bowel sounds were normal.  Stool was brown.  Guaiac test was negative.  Upper GI series was normal.

A December 1979 VA training plan indicated that the Veteran had been approved for on-the-job firefighting training in Groton, Connecticut.

A July 2002 VA treatment record indicated that the Veteran reported that he had pancreatitis for which he was hospitalized for 5 days in May.  A CT (computed tomography) of the abdomen showed renal cysts.  He had had no recurrent symptoms since.  Examination of the abdomen was normal.  The examiner encouraged smoking cessation; the Veteran refused the program.

In February 2006, the Veteran filed a claim for increase for his service-connected peptic ulcer disease, stating that his disability had worsened.

A February 2006 biopsy of the gastric antrum showed mild chronic gastritis.  There was no evidence of helicobacter-like organisms.



A February 2006 VA treatment record indicated that the Veteran had longstanding abdominal pains since the 1970s.   Over the previous 2 years, he had a gradual increase in abdominal pain.

A March 2006 private treatment record noted that the Veteran denied abdominal pain, nausea, vomiting, and change in appetite.  An MRI (magnetic resonance imaging) of the abdomen showed multiple left greater than right renal cysts.  The cysts appeared to be stable without any evidence for advancement to cancer.  The pancreas was unremarkable.

In August 2006, a private CT scan of the abdomen was ordered for a history of abdominal pain.  The impression was dilatation of the second portion of the duodenum, unchanged. 

On October 2006 VA examination, the Veteran reported a long history of stomach complaints which developed in service after radiation exposure.  Since then, he had no episodes of GI bleeding.  In winter of 2005 to 2006, the Veteran's stomach pains worsened, and he also had severe nausea and loss of appetite.  His physician prescribed Megace for his appetite and Reglan for nausea.  Both have helped the symptoms, though the Megace causes heartburn for a few hours after he takes it.  On examination, there was no reported vomiting, hematemesis or melena, circulatory disturbance after meals, hypoglycemic reactions, diarrhea, constipation, episodes of colic, distention, nausea, and/or vomiting.  A CT and MRI showed multiple renal masses, most of which were compatible with cysts.  The examiner diagnosed peptic ulcer disease, stable with no recurrence.

A December 2006 VA treatment record noted that the Veteran had longstanding abdominal pains since the 1970s.  The Veteran brought his private medical records to the appointment.  Following review of the Veteran's private medical records, the examiner noted a history of epigastric pain, fullness, decreased appetite, a February 2006 endoscopy showed no mass or ulcerations, mild erythema biopsies, negative H. pylori, and mild gastritis; pancreatitis in May 2002, negative ultrasound and CT scan.  The examiner assessed abdominal pain, longstanding, etiology not clear.

A February 2008 CT scan of the abdomen was consistent with chronic pancreatitis.

An April 2008 private upper endoscopic ultrasound indicated that there were multiple calcifications noted in the head and body of the pancreas with a mildly prominent upstream pancreas divisum.  In the head and body, there appeared to be dilated side branch ducts that contained the calcifications.  A few calcifications were seen in the head parenchyma.  Only sonographic criteria for chronic pancreatitis would be calcifications (both intraductal and parenchymal) but does not have any other features, so not clear cut evidence of chronic pancreatitis.  A biopsy and rectal exam revealed hemorrhoids and diverticulosis.

A December 2009 CT indicated coarse pancreatic calcifications.

A February 2010 private treatment record assessed mild chronic pancreatitis.  The examiner noted that the Veteran's mother died of pancreatic cancer and this raises the issue of whether or not he has hereditary tropical pancreatitis. 

On January 2013 VA examination, the Veteran reported that during service, he was told that he had anemia, was vomiting blood and was sent to submarine base hospital where he was there for a few months.  In 1972, he got really sick and was told he was going to die.  At this point, he was not able to eat, had "wicked" vomiting, and severe abdominal pain, and was told he had an ulcer.  After this episode, he had bleeding and underwent a scope.  He was told that he was not allowed to work around radiation.  He was diagnosed with pancreatitis in May 2002.  He believed his pancreatitis is related to the incident on the ship since the pain dated from then until now.  He did not drink alcohol.   He was admitted for pancreatitis at least 3 times in 2002, 2007, and 2012.  He presented with vomiting, severe abdominal pain and rectal bleeding.  He was unable to retain any form of food or liquid.  His twin sister does not have the above issues.  His mother had pancreatic cancer at the age of 29.

Following review of the claims file and physical examination of the Veteran, the examiner opined that chronic pancreatitis is less likely than not incurred in or caused by service.  The examiner reasoned that there was a temporal gap of 29 years between the GI symptoms in service and his first episode of pancreatitis. 

On August 2013 VA examination, the Veteran reported that, in 1972 he developed a terrible stomach pain and went to sick bay.  He was given Maalox which was not effective.  Shortly after, he began to vomit coffee grounds and returned to sick bay where he was told he had anemia.  He continued to vomit coffee grounds for about 4 to 6 weeks, usually after eating.  He stopped eating and the vomiting stopped, but he lost considerable weight.  The Navy doctor who saw him sent the Veteran home to "get his papers in order" and he was instructed to report to the Naval hospital for evaluation.  He continued to drink his usual coffee and would also drink milk, but was not able to keep it down and would vomit after about 10-15 minutes.  The Veteran was admitted to intensive care for 2 to 3 months during which he underwent an upper and lower GI series and was told he had a duodenal ulcer.  

The vomiting and black stools stopped and he returned to light duty for 3 months.  The Veteran was able to eat and no longer had vomiting.  After the 3 months, he began to have coffee ground emesis.  He was sent to his home and then to the Newport Naval Hospital 2 weeks later for testing/UGI with biopsy.  He was not sure what the results were.  He was kept for 30 days and the vomiting resolved.  He was released to light duty and then to the base where he worked as fireman and did not return to ship duty.  He was eating and gained weight but he had anterior abdominal pain ever since, a constant pain in his mid-abdomen, a 5-6 out of 10 with no alleviating or exacerbating factors.  He stated that he returned for reevaluation of the stomach pain over the years but did not recall how often.  There was no objective evidence of this in the Veteran's claims folder.  

In early 2002, the Veteran developed sudden onset of sharp shooting pain across the abdomen/stomach but did not vomit or have any other symptoms; he presented to the hospital and developed projectile vomiting and was diagnosed with acute pancreatitis.  He was admitted for 5 days and was discharged, and stayed home for a few days before returning to work.  He was evaluated by GI specialists with complete work ups/scopes which were unrevealing.  Then in 2005 he was sent to Yale where he underwent specialist tests which the Veteran states diagnosed him with chronic pancreatitis and pancreatic cysts/cancer.  With extensive testing he was only found to have a lot of calcium deposits but he was not found to have any cancer.  He was started on pancreatic enzymes in 2005 and on insulin in 2011.  He became diabetic in 2002 at the time of his first hospitalization and was on several types of medications  He is currently on insulin.  He has mild anemia which is stable.

Following physical examination of the Veteran and review of the claims file, the examiner rendered a negative etiological opinion, reasoning that the Veteran was diagnosed with PUD/anemia in service in 1973 which likely developed under considerable family stress due to wife's mental health/stress condition.  Stress from service in addition to his noted nervous nature and likely augmented by significant consumption of coffee (the Veteran reported regularly drinking several pots of coffee a day beginning in service and until 2002).  At the time of initial diagnosis, the Veteran also developed significant anemia with guaiac positive stools which likely represented a GI bleed due to the stomach ulcer.  Following discharge from service, there was no objective evidence of any pancreatitis, acute or chronic until 2002, 2 years after he enrolled in VA for medical care.  There are many overlapping symptoms between PUD and pancreatitis; however it is likely that labs performed in service would have included amylase and lipase to rule out pancreatitis, the standard for evaluation of abdominal pain.  Given the diagnosis of PUD, they were likely negative.  His in-service symptoms were unlikely manifestations of his chronic pancreatitis which developed many years following discharge.

A January 2014 letter from the Veteran's private physician indicated that the Veteran was exposed to hydrocarbon fumes in his job as a firefighter, and provided a medical journal article that demonstrated that hydrocarbon exposure is a risk factor for chronic pancreatitis.

A June 2014 letter from the Department of the Navy Naval Dosimetry Center indicates that the Veteran received a total of 0.001 rem of radiation.

In a September 2014 statement, the Veteran asserted that he served as a shipboard firefighter and was assigned to the Submarine Base Fire Department in Groton, Connecticut during his Naval Career.  He also reported that he was the Director of Fire Training at the Burrville Fire Training School in Torrington, Connecticut from 1977 through 1989.  

In a January 2015 VA addendum opinion, the examiner opined that the Veteran's symptoms were consistent with the diagnosed PUD given the onset of guaiac positive stools and anemia which would less likely be due to pancreatitis especially in the setting of negative chemistries noted in medical evaluation board report.  The initial presentation in service of pancreatitis would as likely as not be an acute presentation and less likely chronic, which develops slowly over time.  The Veteran was treated for his abdominal pain in service in 1974.  He was diagnosed with PUD and was discharged with this diagnosis.  He currently reports ongoing abdominal pain from service to present; however, there is no objective documentation of a diagnosis in this time frame until 2002.  The Veteran had previously reported drinking pots of coffee daily from service until 2002.  Subsequent upper endoscopies have documented erosive esophagitis/gastritis in 2008 and 2009, which support a diagnosis of gastroesophageal reflux disease (GERD), which as likely as not contributed to his widely reported stomach symptoms.  Thus, the examiner opined that the Veteran's reported GI symptoms over the years were as likely as not overlapping and multifactorial to include unrelated GI issues., i.e. GERD/gastritis due to his significant caffeine consumption and smoking in addition to, as likely as not, his service-connected peptic ulcer disease.  The chronic pancreatitis was not diagnosed until many years after service.  It is not possible to determine beyond speculation the level of contribution of Veteran's service-connected condition versus other conditions with regard to his stomach pain.  It is less likely that the Veteran's PUD caused or aggravated his chronic pancreatitis.  PUD is associated with stomach pain due to injury to the lining of the stomach, usually acid related.  Chronic pancreatitis/fibrosis of the pancreas develops slowly over time.  There is no medically accepted causality between PUD and chronic pancreatitis.  Veteran has been noted to be a heavy smoker which is a known risk factor for developing chronic pancreatitis.

Based on the foregoing, the Board finds that service connection for pancreatitis is not warranted.

At the outset, the Board notes that pancreatitis is not a presumptive disease associated with exposure to radiation; nor is it a "radiogenic disease."  Thus, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See 38 C.F.R. § 3.309(d).  Nor do the procedural advantages and development of 38 C.F.R. § 3.311 apply in this case.

Regarding whether service connection can be established on a direct basis, the Board acknowledges that the Veteran was diagnosed with pancreatitis during the pendency of the appeal.  Thus, the current disability requirement is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran's service treatment records show that the Veteran was treated on multiple occasions for abdominal complaints.  As such, the in-service occurrence requirement is likewise met.

The remaining question is whether the Veteran's current chronic pancreatitis is causally linked to his in-service abdominal complaints.  To this end, the weight of the competent medical evidence of record is against such a finding.  Specifically, the January 2013 VA examiner opined that the Veteran's chronic pancreatitis is not related to service, reasoning that there is a temporal gap of 29 years between his in-service gastrointestinal problems his first episode of pancreatitis.  The August 2013 VA examiner added that, while there are many overlapping symptoms between PUD and pancreatitis; it is likely that labs performed in service would have included amylase and lipase to rule out pancreatitis, the standard for evaluation of abdominal pain.  Given the diagnosis of PUD, they were likely negative.  His in-service symptoms were unlikely manifestations of his chronic pancreatitis which developed many years following discharge.   Finally, the January 2015 opinion found that the Veteran's reported GI symptoms over the years as likely as not were overlapping and multifactorial to include unrelated GI issues., i.e. GERD/gastritis due to his significant caffeine consumption and smoking in addition to his service-connected peptic ulcer disease.

The Board acknowledges the January 2014 opinion which relates the Veteran's pancreatitis to hydrocarbon exposure during service.  However, the Board finds the opinion to be of lesser probative value.  The examiner did not note review of the claims file, suggesting that the opinion was based on an inaccurate factual predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical examiner's review of the claims folder may heighten the probative value of an opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As indicated above, review of the claims file strongly suggests that any potential exposure to hydrocarbons occurred post-service during the Veteran's training and teaching responsibilities as a firefighter.  While personnel records confirm that the Veteran received firefighting training in service, the Veteran's DD-214 demonstrates that his duties were limited to that of electrical repairman.  Consequently, the weight of the medical evidence is against a finding that the Veteran's current chronic pancreatitis is related to service.

Finally, there is no clear medical evidence establishing that chronic pancreatitis was caused by his service-connected PUD.  Specifically, the January 2015 opinion found that it is less likely that the Veteran's PUD caused or aggravated his chronic pancreatitis.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran's opinions are insufficient to provide the requisite nexus between his chronic pancreatitis and service or his service-connected PUD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his chronic pancreatitis with his abdominal and gastrointestinal problems has been directly refuted by the medical evidence of record.  While the Veteran is competent to report pain and other symptoms, this medical evidence finding that the symptoms documented in service is not consistent with pancreatitis is more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for chronic pancreatitis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
III.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2015).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2015). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2015).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his bilateral hearing loss is worse than evaluated during the entire appeal period.  

Turning to the evidence of record, an August 2011 VA treatment record noted that an audiogram showed mild to severe sensorineural hearing loss in the right ear and a moderate/moderately-severe sloping to profound predominately sensorineural hearing loss in the left ear.  Word recognition scores were 84 percent in the right ear and 24 percent in the left ear.

A June 2012 VA treatment record noted that an audiogram revealed moderate sloping to severe sensorineural hearing loss in the right ear and moderately severe/moderate sloping to profound sensorineural hearing loss in the left ear.  Word recognition scores were 80 percent in the right ear and 24 percent in the left ear.

January 2013 VA audiology examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
65
LEFT
60
70
75
85

The average decibel loss was 65 in the right ear and 72.5 in the left ear.  Speech recognition scores were 76 percent in the right ear and 44 percent in the left ear.  Both ears demonstrated exceptional patterns of hearing loss under 38 C.F.R. § 4.86(a), which means whichever table, Table VI or Table VIa, that gives a higher Roman number is used.  Table VI provided a higher value for the left ear, which was VIII.  Table VIa provided a higher value for the right ear, which was V.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 30 percent rating. 

On August 16, 2013 VA audiology examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
60
LEFT
60
65
70
80

The average decibel loss was 58.75 in the right ear and 67.75 in the left ear.  Speech recognition scores were 94 percent in the right ear and 80 percent in the left ear.  Both ears demonstrated exceptional patterns of hearing loss.  38 C.F.R. § 4.86(a). Table VIa provided a higher value for each ear, which was IV for the right ear and V for the left ear.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 10 percent rating.  

A March 2014 VA audiological evaluation noted that the Veteran reported concerns of decreased hearing sensitivity in the last few months.  Puretone testing revealed moderate sloping to severe sensorineural hearing loss in the right ear and moderately-severe sloping to profound sensorineural hearing loss in the left ear.  Word recognition scores were 88 percent in the right ear and 76 percent in the left ear.

December 2014 VA audiological examination revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
60
65
LEFT
60
70
75
85

The average decibel loss was 62.5 in the right ear and 72.5 in the left ear.  Speech recognition scores were 80 percent in the right ear and 72 percent in the left ear.  Both ears demonstrated exceptional patterns of hearing loss.  38 C.F.R. § 4.86(a). Tables VI and VIa both provided Level VI hearing impairment in the left ear.  However, Table VIa also provided a higher value for the right ear, which was Level V.  Under Table VII, this warrants a 20 percent rating.

In this case, the Board finds that the requirements for a higher rating are not met based at any time period based on the demonstrated levels of hearing impairment.  Thus, a rating in excess of 30 percent is not warranted prior to August 16, 2013, a rating in excess of 10 percent is not warranted from August 16, 2013 to December 8, 2014, and a rating in excess of 20 percent is not warranted from December 9, 2014.  The Board recognizes the Veteran's complaints of worsening hearing during his March 2014 VA treatment; however, no audiometric data was provided in that treatment record on which the Board may evaluate the Veteran's hearing loss under the Rating Criteria.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has reported that he cannot understand speech, has trouble communicating in group situations and communicating over the phone.  See., e.g., VA examinations dated August 2013 and December 2014.

The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The weight of the credible evidence demonstrates that an increased rating for the Veteran's hearing loss is not warranted at any time during the appeal.  As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Other considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing and understanding conversational speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.



ORDER


Service connection for pancreatitis is denied.

Prior to August 16, 2013, a rating in excess of 30 percent for bilateral hearing loss disability is denied.

From August 16, 2013 to December 8, 2014, a rating in excess of 10 percent for bilateral hearing loss disability is denied.

Since December 9, 2014, a rating in excess of 20 percent for bilateral hearing loss disability is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


